Judgment unanimously granted in favor of petitioner that the proposed annexation is in the over-all public interest, without costs. Memorandum: After receiving the report of the Referees and hearing oral arguments thereon, we adopt and confirm as our adjudication and determination the findings of fact and conclusions of law contained in the report. (Motion to confirm Report of Referees Dye, Brasser and O’Mara, JJ., and for judgment pursuant to General Municipal Law, § 712.) Present—Williams, P, J., Bastow, Goldman, Del Vecchio and Marsh, JJ.